Citation Nr: 1126407	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  08-06 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an evaluation greater than 30 percent for service-connected osteoarthritis of the left knee status post total knee replacement.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan






INTRODUCTION

The Veteran served on active duty from November 1973 to January 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which in pertinent part, denied a disability evaluation greater than 30 percent for the service-connected osteoarthritis of the left knee with muscle wasting of the quadriceps and atrophy of the calf muscles.  The Veteran appealed that decision to the Board.  

During the current appeal, and specifically by a February 2008 rating action, the RO redefined this service-connected disability as osteoarthritis of the left knee status post total knee replacement.  In addition, the RO awarded a temporary total rating effective from December 8, 2006 but confirmed the previously-assigned 30 percent evaluation effective from February 1, 2008.  Therefore, this decision will not affect the time period from December 8, 2006 to February 1, 2008.  

The Veteran requested and was scheduled for a videoconference hearing before a Veterans Law Judge at the RO in Chicago, Illinois on April 8, 2010.  However, in an April 2010 statement, the Veteran's representative indicated that the Veteran wished to withdraw his hearing request.  

The issue of entitlement to an increased disability evaluation for the service-connected right knee disability has been raised by the record, as reflected by the March 2011 Supplemental Statement of the Case (SSOC) Notice Response of the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim, and it is therefore referred to the AOJ for appropriate action.  

In June 2010, the Board remanded the Veteran's increased rating claim for further procedural and evidentiary development.  Specifically, the Board requested that the RO: (1) obtain the Veteran's treatment records from the VA Medical Center (VAMC) in Chicago, Illinois as of May 2009; and (2) schedule the Veteran for a VA examination to determine the nature and extent of his service-connected left knee osteoarthritis, status post left total knee arthroplasty.  The Veteran's updated VA treatment records have been associated with the Veteran's claims file.  In June 2010, the Appeals Management Center (AMC) initiated a request to have the Veteran scheduled for a VA examination of his knees.  However, the Veteran failed to report to his scheduled examination and did not provide good cause as to his failure to report.  The AMC subsequently readjudicated the claim in the March 2011 Supplemental Statement of the case (SSOC).  Thus, the agency of original jurisdiction has complied with all of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  See also Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's osteoarthritis of the left knee status post total knee replacement is manifested by limitation of extension to no worse than 10 degrees and by limitation of flexion to no worse than 85 degrees but not by slight recurrent subluxation or lateral instability, ankylosis, or impairment of the tibia and fibula with slight knee or ankle disability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for osteoarthritis of the left knee status post total knee replacement have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Codes 5256 to 5263 (2010).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

In the current appeal, the Veteran was provided with notice of how disability ratings and effective dates are determined in a March 2006 letter, prior to initial adjudication of his claim.  Also, a letter dated in February 2007 satisfied the remaining duty to notify provisions concerning an increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected left knee disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The timing defect of this correspondence was cured by the RO's subsequent readjudication of the Veteran's appeal and issuance of a statement of the case in February 2008 and supplemental statements of the case in July 2009 and March 2011.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Indeed, at no time has the Veteran referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claim.  

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  A VA examination with respect to the issue on appeal was obtained in March 2006.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate, as it was predicated on a review of the Veteran's medical records, an interview with the Veteran, and a discussion of his medical history, and the examination fully addressed the rating criteria that is relevant to rating the disability in this case.  

Pursuant to the June 2010 Board remand, the Veteran was also scheduled for a VA examination in June 2010 to evaluate the current nature and severity of his service-connected left knee condition since his total knee arthroplasty in December 2006.  Indeed, a Compensation and Pension Examination Inquiry report reflects that a request for a VA examination in connection to the Veteran's left knee disability was initiated in June 2010.  However, it appears the Veteran failed to report to his scheduled VA examination.  

The Court has held that the Secretary has the authority to schedule a Veteran for an examination for confirmation purposes.  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  The duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

VA regulations provide that individuals for whom an examination has been scheduled are required to report for the examination.  38 C.F.R. § 3.326(a) (2010).  When, as here, entitlement to an increased evaluation for a service-connected disability cannot be established or confirmed without a current VA examination or reexamination, and a claimant without good cause fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655 (2010).  At this time, the Veteran has not presented any evidence of good cause as to why he failed to report for his scheduled examination.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Merits of the Appeal

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).

Specifically, VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that, if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent X-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for limitation of flexion and limitation of extension of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.  

Under Diagnostic Code 5256, a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Under Diagnostic Code 5257, a 10 percent disability evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is contemplated when such impairment is severe.  Words such as "slight," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities (Rating Schedule).  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. §§ 4.2, 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6.  

Under Diagnostic Code 5258, a 20 percent disability evaluation is assigned for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  Under Diagnostic Code 5259, a 10 percent disability evaluation is assigned for removal of the semilunar cartilage.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees.  A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for extension of the knee limited to five degrees.  A 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  A 20 percent disability evaluation is warranted when extension is limited to 15 degrees.  A 30 percent disability evaluation is warranted when extension is limited to 20 degrees.  A 40 percent disability rating is warranted when extension is limited to 30 degrees.  

Under Diagnostic Code 5262, impairment of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating.  A 20 percent disability evaluation is warranted for moderate disability, and a 30 percent evaluation is warranted for marked disability.  

Normal range of motion for the knee is defined as follows: flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II (2010).  

In the present appeal, the Veteran is currently assigned a 30 percent disability evaluation for his service-connected left knee disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5261 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen).  He contends that he is entitled to a rating in excess of 30 percent for this service-connected disability.  For the reasons that follow, the Board concludes that an increased rating is not warranted.  

The Veteran was provided a VA examination in March 2006 during which the examiner noted the Veteran's history of bilateral knee osteoarthritis and observed that the Veteran had become extremely disabled with regard to his mobility and pain.  The Veteran described his pain as severe "to the point where he is unable to ambulate for prolonged periods of time."  According to the Veteran, he has treated his pain conservatively for some time, with pain medication, activity modification and use of his cane.  Upon physical examination, the examiner observed that the Veteran walked with a "significant antalgic gait" and required the use of a cane for ambulation.  The Veteran's range of motion was shown to be -12 to 85 degrees, with pain and stiffness at the end of flexion, and good stability of the medial and lateral collateral ligament during range of motion exercises.  The examiner described the Veteran's quadriceps, hamstrings, dorsiflexion, plantar flexion, and extensor hallucis longus (EHL) function as "intact" and noted that the Veteran had 2+ symmetrical deep tendon reflexes of the patella and Achilles tendon bilaterally.  According to the examiner, there was no change in the Veteran's range of motion during passive, active, and repetitive motion, and there was no noted limitation of motion secondary to weakness, fatigability, incoordination, or flare-ups.  

The Veteran also underwent an X-ray of his bilateral knees, the results of which revealed "severe tricompartmental osteoarthritis..in both knees with significant osteophyte formation seen throughout."  Based on the examiner's discussion with, and physical examination of the Veteran, he diagnosed him with severe bilateral knee osteoarthritis with severe loss of motion and pain.  

Thereafter, in December 2006, the Veteran underwent a left total knee arthroplasty.  Follow up VA treatment visits dated in January and February 2007 revealed minimal swelling, no erythema, and limitation of extension to -5 degrees and limitation of flexion to 85 degrees.  A March 2007 VA orthopedic progress note reflects that the Veteran displayed good stability to varus and valgus stress, and his range of motion was shown to be 0 to 80 degrees.  At a July 2007 VA outpatient treatment session, the Veteran stated that his left knee was feeling good and that he had "[m]inimal to no pain and little difficulty with ambulating."  The physical examination conducted showed range of motion from 10 degrees to 85 degrees, with no erythema.  The remainder of the Veteran's treatment records reflect his diagnosis of osteoarthritis in his left knee status post left knee arthroplasty, but predominantly focus on the Veteran's right knee condition, and are clear for any complaints of or treatment for the left knee disability.  Indeed, there were no further examinations conducted which addressed the Deluca criteria or the medical findings necessary for VA to evaluate the severity of the Veteran's left knee disability since his surgery.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his left knee disability.  At the outset, the Board notes that the adjudication of this issue has been made significantly more difficult by the Veteran's failure to report for a VA examination.  

In accordance with the June 2010 remand, the RO attempted to schedule the Veteran for another VA examination in an effort to determine the current nature and severity of his left knee disability.  Indeed, the computerized Compensation and Pension Exam Inquiry form reflects that a request was initiated to schedule the Veteran for a VA examination in June 2010.  The RO sent the Veteran a letter in June 2010 notifying him that he would be scheduled for a VA examination at the VA medical facility nearest him and would receive an appointment notice alerting him of the date, time and place of the examination.  The RO also informed the Veteran that, if he could not keep his appointment or wished to have it rescheduled, he should contact the medical facility on the appointment notice to let them know.  In addition, the letter informed the Veteran that if a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated based on the evidence of record.  Both the Inquiry form and the June 2010 letter contained the Veteran's most recent address of record.  

It appears the Veteran was scheduled for a VA examination in June 2010 and failed to report.  While the Veteran's claims file does not include a copy of the letter alerting him as to the date, time and location of his appointment, there is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties."  See Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992) (quoting United States v. Chem. Found., Inc. 272 U.S. 1, 14-15, 47 S. Ct. 1 (1926)).  The Court has recently addressed the presumption of administrative regularity and its application to notice of scheduled examinations in Kyhn v. Shinseki, 23Vet. App. 335 (2010).  In Kyhn, as in the present case, the record did not contain a copy of the notice letter VA sent to the Veteran informing him of his scheduled examination.  However, the Court noted that there is no requirement that this document be contained in the record for the presumption of regularity to apply.  

In discussing the process by which Veterans are scheduled for VA examinations, the Court in Kyhn observed that examination requests are entered into an Automated Medical Information Exchange (AMIE) system which electronically generates a letter informing the Veteran of the time and location of the scheduled examination.  See Kyhn at 4.  Because the letter is electronically generated, a hard copy is not retained by the VA Medical Center or in the Veteran's claims folder.  Accordingly, the Court held that "because the regular practices of VA do not include maintaining a hard copy of the Veteran's notice of his/her scheduled VA examination, the absence of any such copy from the claims filed cannot be used as evidence to demonstrate that notice was not mailed."  Id.  

In the present case, the Board's June 2010 remand requested that the Veteran be scheduled for a VA examination to determine the extent of his left knee disability.  The record indicates that a request for an examination of the Veteran's left knee was entered on June 23, 2010.  As noted above, this examination request would have resulted in an electronically generated notice letter that informed the Veteran of the time and location of his examination.  The Veteran has submitted no evidence to rebut the presumption of regularity (i.e., that the VA failed to mail the Veteran notification of his scheduled VA examination).  Indeed, in the March 2011 SSOC Notice response, the Veteran essentially states that he does not wish to undergo further evaluation for his left knee disability.  In the May 2011 Informal Hearing Presentation (IHP), the Veteran's representative acknowledges that the Veteran failed to report to his scheduled VA examination in June 2010 and did not provide good cause as to his failure to report.  Given the Veteran's statement, the Veteran's representative's acknowledgement as to the Veteran's failure to report for his examination, and the fact that the claims file does not reveal any evidence that mail sent to the Veteran had been returned as a result of having been sent to an incorrect address, and without any evidence to the contrary, the Board assumes that the Veteran did receive notification of his scheduled VA examination and failed to report to it.  

According to 38 C.F.R. § 3.655, in a claim for increase, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, the claim shall be denied.  The Court has emphasized that '[t]he duty to assist in the development and adjudication of a claim is not a one-way street.'  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); see also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  In this instance, the duty to assist has been frustrated by the Veteran's failure to report for a VA examination needed to produce evidence essential to his claim.  

The Veteran is currently assigned a 30 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5261, which governs limitation of extension.  Based on the evidence of record, the Board finds that the Veteran is not entitled to a disability rating greater than the currently assigned evaluation of 30 percent (based on limitation of extension) or a separate compensable rating (based on limitation of flexion).  Specifically, the Veteran has not been shown to have limitation of extension to 30 degrees or limitation of flexion to 45 degrees, which would support higher/compensable ratings.  See 38 C.F.R. §4.71a, Diagnostic Codes 5260-5261.  

Indeed, at his March 2006 examination, he was shown to have extension to -12 degrees and flexion to 85 degrees.  In addition, the Board notes that the Veteran's range of motion measurements during the January and February 2007 VA follow-up visits were shown to be -5 to 85 degrees both times, and the March 2007 progress note revealed the Veteran's range of motion findings to be 0 to 80 degrees.  Furthermore, the July 2007 VA treatment session reflects limitation of extension to 10 degrees, and limitation of flexion to 85 degrees.  As such, he has not been shown to meet the criteria for the next higher rating of 40 percent based on limitation of extension (to 30 degrees) or a separate compensable rating of 10 percent based on limitation of flexion (to 45 degrees) under 38 C.F.R. §4.71a, Diagnostic Codes 5260-5261.  

The Board has also considered whether the Veteran is entitled to a separate compensable rating under Diagnostic Code 5257.  The Veteran did not complain of instability in his left knee during the March 2006 VA examination, and the objective medical evidence reflected good stability of the medial and lateral collateral ligaments during the range of motion exercises.  The examiner also found the Veteran's quadriceps, hamstrings, dorsiflexion, plantar flexion and EHL function to be intact, and the Veteran was shown to have 2+ deep tendon reflexes of the patella and Achilles tendon bilaterally.  The Board further notes that the Veteran displayed good stability to varus and valgus stress during the March 2007 VA treatment visit.  Therefore, the Board finds that the weight of the medical evidence does not indicate impairment of the left knee with slight recurrent subluxation or lateral instability.  As such, the Veteran is not entitled to a separate 10 percent disability rating for his left knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Further, the Board has considered whether the Veteran would be entitled to an increased evaluation for osteoarthritis of the left knee status post total knee arthroplasty under Diagnostic Codes 5010 and 5003.  As discussed previously, the Veteran's range of motion in his left knee has been shown to be no worse than extension to 10 degrees and flexion to 85 degrees.  See July 2007 VA outpatient treatment session report.  As such, the Veteran's limitation of flexion is noncompensable under Diagnostic Code 5260, and he has already been assigned a 30 percent disability rating for limitation of extension of his left knee under Diagnostic Code 5261  Although the and March 2006 VA examiner noted that the Veteran's range of motion during flexion is limited due to pain, and a report of the March 2006 X-rays revealed findings of osteoarthritis in the left knee, the Board notes that the March 2006 examiner observed good stability of the medial and lateral collateral ligament in the left knee during range of motion exercises, and his quadriceps and hamstrings were shown to be intact.  In addition, the Veteran has never been noted to display any symptoms other than painful motion and tenderness as a result of his disability - symptoms which are contemplated by the 30 percent already assigned.  Therefore, assigning a separate rating under Diagnostic Codes 5010 and 5003 for the pain caused by arthritis would violate the rule against pyramiding.  38 C.F.R. § 4.14 (2010).  

The Board has also considered a functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected left knee disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the 30 percent ratings already assigned.  In this regard, the Board observes that the Veteran has complained of painful motion and stiffness in the left knee and the March 2006 examiner noted that the Veteran exhibited pain and stiffness during range of motion testing.  However, the March 2006 examiner stated that there was no additional reduction in the Veteran's range of motion during passive, active and repetitive motion.  Furthermore, the examiner noted that there was no objective evidence of limited motion secondary to weakness, fatigability, incoordination or flare-ups.  Indeed, during the July 2007 VA treatment visit, the Veteran noted that his left knee was "feeling good" and he was experiencing "[m]inimal to no pain and little difficulty with ambulating."  Thus, the Board finds that the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  The Board finds that the effect of this symptomatology is contemplated in the currently assigned 30 percent disability evaluations for the service-connected left knee disability.  

The Board has also considered whether an increased evaluation for either service-connected left knee disability would be in order under other relevant diagnostic codes for the knee.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, Diagnostic Code 5256 is not for application as ankylosis was not shown.  The service treatment records reflect that he suffered a torn right medial meniscus during service, and are clear for any evidence indicating that he underwent open surgery of his left knee involving the removal of the medial meniscus cartilage.  Indeed, a review of the Veteran's post-service treatment records show that he underwent arthroscopic removal of osteochondral fragments in the left knee in February 1980 following a fall which the Veteran attributed to the giving out of his already service-connected right knee condition.  These records do not show that he has ever undergone any type of procedure involving the removal of cartilage from his left knee.  As such, Diagnostic Codes 5258-5259 are not for application as dislocated or removed cartilage was not indicated.  Diagnostic Code 5262 is not for application as impairment of the tibia and fibula was not shown and Diagnostic Code 5263 is not for application as recurvatum was not shown.  

Additionally, as the record contains no evidence showing that the Veteran is entitled to a higher rating for his service-connected left knee disability at any point during the instant appeal, no staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board finds that the current 30 percent evaluation is appropriate for the entirety of the rating period.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In this case, however, the RO has already granted the Veteran's claim for total disability based on individual unemployability, as reflected in June 2009 rating decision.  As the application of the regular schedular standards has resulted in a total rating, referral of this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of the assignment of an extraschedular evaluation need not be considered. 


ORDER

An evaluation in excess of 30 percent for osteoarthritis of the left knee status post total knee replacement is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


